Case 5:20-cm-00031-ELW Documenti_ Filed 04/02/20 Page 1 of 17 PagelD #: 1

US DISTRICT COURT

‘AO 106 (Rev, 04/10) Application for Search Warrant WESTERN DIST ARKANSAS

    
 

     

5

 

 

| UNITED STATES DISTRICT COURT APR 0 2 2020
! for the DOUGLAS F. YOUNG, Clerk
Western District of Arkansas By
Deputy Clerk
In the Matter of the Search of . | 3
Orb tenn rape eae cure, SOCMS!

INFORMATION ASSOCIATED WITH FACEBOOK
USER ID 1229791416

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property identify the person or describe the
PYQREED AG-PaRPHRT ES PRALINE HE location as authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 2714(3)

(A) and Federal Rule of Criminal Procedure 44
located in the unknown District of unknown __, there is now concealed (identify the

person or describe.the property to be seized):
SEE ATTACHMENT “B"

arya Meee

The basis for the search under Fed. R. Crim. P. 41(c) is (check one-or more):
ot evidence of'a crime;
of contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
©) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description
Tite 18 U.S.C, Section 875(c) —_ Interstate Communications

.

The application is based on these facts:

@ Continued on the attached sheet.
Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. .

 

 

 

 

r224— (4
= Abplicant ’s signature oC
George Handey, FBI Special Agent
) Printed name and ifile
Sworn to before me and signed in my presence. bo 4 W
pe: {al aoao Waldmann
Judge's signature

City and state: Fayetteville, Arkansas Chief United States Magistrate Judge Erin Wiedemann

 

Printed name and fitle
Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 2 of 17 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH Case No.
FACEBOOK USER ID 1229791416 THAT

IS STORED AT PREMISES CONTROLLED | Filed Under Seal

 

BY FACEBOOK INC.
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, George Handey, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

Ld make this affidavit in support of an application for a search warrant for
information associated with a certain Facebook user ID (UID) that is stored at premises owned,
maintained, controlled, or operated by Facebook Ino. Facebook, a social networking company
headquartered in Menlo Park, California. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application for
a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require
Facebook to disclose to the government records and other information in its possession, pertaining
to the subscriber or customer associated with the user ID, or UID.

2. I am a Special Agent with the Federal Bureau of Investigation, and have been since
July 2018. I am currently assigned to the Fayetteville Resident Agency, As part of my duties as an

. FBI agent, I investigate national security matters related to domestic and international terrorism. I

have received basic training at the FBI Academy in Quantico, Virginia regarding venues, internet

Page 1 of 18
Case 5:20-cm-00031-ELW Documenti1_ Filed 04/02/20 Page 3 of 17 PagelD #: 3

platforms, and social media that individuals utilize to engage in domestic and international
terrorism activity.

3, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of 18 U.S.C. § 875(c) have been committed by Derek
Michael Caquelin, who is known to law enforcement to utilize Facebook User ID or UID
1229791416. There is also probable cause to search the information described in Attachment A
for evidence of these crimes, and contraband or fruits of these crimes, as described in Attachment

B.

 

5. On or about February 4, 2020, information was received by the FBI from the
Fayetteville Police Department concerning a Facebook post on Derek Michael Caquelin’s
Facebook page. Law enforcement determined that on or about January 23, 2020, Derek Michael
Caquelin (UID: 1229791416) posted the following statement on his Facebook page: “eliminate the
cops by any means necessary.” The Facebook post contained a link to an article associated. with
www.nwahomepage.com entitled “The Fayetteville Police Department asked the City Council for
new police vehicles.” Caquelin followed this link with a post that stated, “Damn check that Spartan
helmet with the amerikkkan flag? / These are certified gangsters yall / Fuck a3 percenter fuck an
alt right dumbass / ELIMINATE THE COPS BY ANY MEANS NECESSARY / IF YOU
OFFENDED PULL ME OUT OF THE CARR THEN.” On or about February 4, 2020, a
Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 4 of 17 PagelD #: 4

preservation request was sent to Facebook regarding the Facebook posts by Derek Michael
Caquelin (UID: 1229791416),

6. On or about February 11, 2019, an officer safety Be On The Lookout, or BOLO,
was issued regarding Caquelin. The BOLO was in reference to the following Facebook post made
by Caquelin, on the same Facebook page referenced in paragraph 5; “When I choose to fight back
against police officers as they have so terribly hurt so many, they aren’t gonna come away with
scratches on their face like when they made their move and had two white supremacizts attack me
in an enclosed space, They gonna leave like them officers in Dallas, with a punk ass Amerikkkan
flag ceremony [...] fuck your flag, fuck your institution, and fuck the police!”

7. On or about February 8, 2019, Derek Caquelin was arrested with a controlled
substance and a firearm in Fayetteville, Arkansas. The arrest occurred after the Fayetteville Police
Department received a 911 call regarding an assault/battery at 1800 N, Gregg Avenue, Apartment
7, Fayetteville, Arkansas 72703. Upon arrival to 1800 N. Gregg Avenue, a police officer searched
Caquelin for weapons. The police officer recovered a .25 Titan FIE handgun with six rounds and
marijuana. Caquelin was arrested for possession of a controlled substance..

8. On or about July 16, 2019, Caquelin posted a response to Victim 1 on Facebook
that stated, “Damn, look at this political star baby. So proud of working for a mass incarcerator.
What a fucking bitch. For the people, for the underground, I’m going to assassinate her because
she works for the enemy.” Special Agents familiar with and who are working on this investigation,
know that Caquelin’s post was in response to a post by Victim 1°s friend. Victim 1 had recently
accepted a job to work on a presidential campaign.

9, Based on the above series of events and the threats made by Caquelin by way of his

Facebook page, and as a result of my training and experience, I believe that Caquelin uses
smn PS aera

Case 5:20-cm-00031-ELW Documenti1_ Filed 04/02/20 Page 5 of 17 PagelD #: 5

computers, telephones, and/or computer tablets to access his Facebook page (UID: 1229791416),
in order to communicate dangerous threats. I further believe, based on his Facebook posts that |
have reviewed during this investigation thus far, coupled with his firearm possession during the
course of his arrest on February of 2019 (that originated as a call to an assault in progress), that he
likely possesses firearms, and poses a risk to law enforcement and others. The information sought
by way of this search warrant will assist Special Agents in the investigation of Caquelin and his
repeated use of his Facebook page/account, UID: 1229791416, to violate federal law.
FACEBOOK

10. | Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news, photographs,
videos, and other information with other Facebook users, and sometimes with the general public.

11. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include the
user’s full name, birth date, gender, contact e-mail addresses, anetonede passwords, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers. Facebook also assigns a user identification number to each account.

12. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account
Case 5:20-cm-00031-ELW Documenti1_ Filed 04/02/20 Page 6 of 17 PagelD #: 6

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about the
user’s “Friends,” such as profile changes, upcoming events, and birthdays.

13. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or fo anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

14. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items available
elsewhere on the Internet. Facebook users can also post information about upcoming “events,”
such as social occasions, by listing the event’s time, location, host, and guest list. In addition,
Facebook users can “check in” to particular locations or add their geographic locations to their
Facebook posts, thereby revealing their geographic locations at particular dates and times. A
particular user’s profile page also includes a “Wall,” which is a space where the user and his or
her “Friends” can post messages, attachments, and links that will typically be visible to anyone
who can view the user’s profile.

15. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It also
provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a

user is tagged in a photo or video, he or she receives a notification of the tag and a link to see the
Case 5:20-cm-00031-ELW Documenti_ Filed 04/02/20 Page 7 of 17 PagelD #: 7

photo or video, For Facebook's purposes, the photos and videos associated with a user’s account
will include all photos and videos uploaded by that user that have not been deleted, as well as all
photos and videos uploaded by any user that have that user tagged in them.

16. Facebook users can exchange private messages on Facebook with other users.
Those messages are stored by Facebook unless deleted by the user. Facebook users can ait post
comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a chat
feature that allows users to send and receive instant messages through Facebook Messenger. These
chat communications are stored in the chat history for the account. Facebook also has Video and
Voice Calling features, and although Facebook does not record the calls themselves, it does keep
records of the date of each call.

17. ‘Ifa Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

18. Facebook has a “like” feature that allows users to give positive feedback or connect
to particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or
content on third-party (i.2., non-Facebook) websites. Facebook users can also become “fans” of
particular Facebook pages.

19. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

20. Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos that the user has been tagged in, as well as connections made through the

a
Case 5:20-cm-00031-ELW Documenti1_ Filed 04/02/20 Page 8 of 17 PagelD #: 8

account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

21. Facebook also has a Marketplace feature, which allows users to post free classified
ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

22. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Pasebook user accesses or uses one of these applications, an update about that the user’s access or
use of that application may appear on the user’s profile page.

23. | Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address.
These logs may contain information about the actions taken by the user ID or IP address on
Facebook, including information about the type of action, the date and time of the action, and the
user ID and IP address associated with the action. For example, if a user views a Facebook profile,
that user’s IP log would reflect the fact that the user viewed the profile, and would show when and
from what IP address the user did so,

24. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the service
(including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.
ei ata matte

Case 5:20-cm-00031-ELW Documenti_ Filed 04/02/20 Page 9 of 17 PagelD #: 9

25. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,
can indicate who has used or controlled the Facebook account. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while amie a search warrant at a residence.
For example, profile contact information, private messaging logs, status updates, and tagged
photos (and the data associated with the foregoing, such as date and time) may be evidence of who
used or controlled the Facebook account at a relevant time. Further, Facebook account activity
can show how and when the account was accessed or used, For example, as described herein,
Facebook logs the Internet Protocol (IP) addresses from which users access their accounts along
with the time and date. By determining the physical location associated with the logged IP
addresses, investigators can understand the chronological and geographic context of the account
access and use relating to the crime under investigation. Such information allows investigators to
understand the geographic and chronological context of Facebook access, use, and events relating
to the crime under investigation. Additionally, Facebook builds geo-location into some of its
services. Geo-location allows, for example, users to “tag” their location in posts and Facebook
“friends” to locate each other. This geographic and timeline information may tend to either
inculpate or exoulpate the Facebook account owner. Last, Facebook account activity may provide
relevant insight into the Facebook account owner’s state of mind as it relates to the offense under
investigation. For example, information on the Facebook account may indicate the owner’s motive

and intent to commit a crime (e.g., information indicating a plan to commit a crime), or
Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 10 of 17 PagelD #: 10

consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from
law enforcement).

26. Therefore, the computers of Facebook are likely to contain all the material
deseribed above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction information,
and other account information.

Oo. TION TO BE SEARCHED . THINGS TO BE SEIZED

27. | anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to
require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.

| CONCLUSION

28. Based on the forgoing, I request that the Court issue the proposed search warrant.

29, Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant. The government will execute this warrant by
serving it on Facebook. |

30. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)CL)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that —has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)G).
Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 11 of 17 PageID #: 11

31. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant.

REQUEST FOR SEALING
32. I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of the
targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

(Raa Be
George Handley
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on. YI a ee» 2020

— bord Wold

CHIEF UNITED STATES MAGISTRATE JUDGE

 
Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 12 of 17 PagelD #: 12

TTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Facebook User ID 1229791416 that
is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company

headquartered in Menlo Park, California.

Page 1 of 18
Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 13 of 17 PagelID #: 13

TTACHMENT B

Particular Things to be Seized

L Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, of

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

(a)

(b)

(c)

(d)

All contact and personal identifying information, including for user ID
1229791416: full name, user identification number, birth date, gender, contact e-
mail addresses, physical address (including city, state, and zip cade), telephone
numbers, screen names, websites, and other personal identifiers.

All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities from January 1, 2019 to present;

All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them from January 1, 2019 to
present, including Exchangeable Image File (“EXIF”) data and any other
metadata associated with those photos and videos;

All profile information; News Feed information; status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which
the user is a member, including the groups’ Facebook group identification

Page 1 of 18
Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 14 of 17 PagelD #: 14

(e)

9)

(g)
(h)
(i)

(i)
(k)
®

(m)
()

numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All records or other information regarding the devices and internet browsers
associated with, or used in baat with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user from January 1, 2019 to present, including all Messenger activity,
private messages, chat history, video and voice calling history, and pending
“Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of:
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account from January 1,
2019 to present;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;
 

 

Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 15 of 17 PagelID #: 15

(o) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(p) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account,

(q) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within

14 days of issuance of this warrant,
cance gn

Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 16 of 17 PagelID #: 16

IL Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 18 U.S.C 875(c) and 18 U.S.C 922(g)(3) involving Derek
Caquelin since January 1, 2019, including, for each user ID identified on Attachment A,
information pertaining to the following matters:

(a) Included, but not limited to, any and all communications which involve the
discussion of the possession, manufacture, or dealing of explosives and/or
explosive material and weapons, communications of the sale or dealing of
explosives, shopping lists, threats to use explosives, threats of violence,
preparatory steps taken in furtherance of the possession, sale, use, or
manufacturing of explosives, communications where assistance is given for the
manufacturing of explosives, and communications involving the possession,
manufacture, or sale of controlled substances.

(b) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information, communications, other

records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and
Case 5:20-cm-00031-ELW Document1 Filed 04/02/20 Page 17 of 17 PagelD #: 17

instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed
electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
